department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 cx3 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date third party communication date category n a legend o p q r s dear contact person identification_number contact number fax number employer_identification_number vil sec_12 we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e does m qualify for exemption under sec_501 of the code facts form_1023 application_for recognition of exemption under sec_501 of the internal letter cg revenue code was submitted on q information submitted with the application indicates that m was incorporated in the state of oonr described in sec_509 mis requesting exemption as a public charity section third a of the articles of incorporation stated in pertinent part the purposes for which the corporation is organized are to receive and maintain real tangible and intangible_property or all three and subject_to the restrictions and limitations hereinafter set forth to use and apply the whole or any part of the income there from and the principal thereof exclusively for charitable scientific literary or educational_purposes either directly or by contributions to organizations that qualify for as exempt_organizations under sec_501 of the internal_revenue_code_of_1986 article third c of the articles of incorporation states without detracting from the generality of the permitted and prohibited activities described hereinabove the corporation may also engage in the following activities in connection with its broader purpose of building refurbishing and otherwise providing a variety of building and related structures suitable for the operation of schools i the acquisition of improved and unimproved real_property with a view to constructing and refurbishing the property for the operation of a school including but not limited to charter schools ii the construction or refurbishment of such properties to meet the specific requirements for the operation of such school or schools iii the construction and or refurbishment of subsidiary structures in connection with the operation of a school including but not limited to residential facilities for teachers and or administrative staff iv charging rent for_the_use_of such property with a view to covering the amortization of any indebtedness that may be incurred in connection with the construction and or refurbishing of such propert ies reasonable administration_expenses and a reasonable risk premium in those situations in which the lease_term to the school is materially less that the term of the associated indebtedness v making application_for grants and or gifts with a view to reducing the rental and related charges for the leasing of the properties to the school s vi incorporating into the rental charged for use of the property all other costs that may be absorbed by the corporation including cost of insurance real_property and other taxes and any and all other charges fees and other exactions that may be assessed by state federal and local governments vil serving as a facilitator in connection with the establishment and operation of schools including counseling and consulting regarding applicable federal state and local laws and regulations as they may impact upon the operation of the school and any of its related activities including the serving of food or providing a range of other services to students and teachers letter cg viii developing expertise in a wide range of laws rules regulations and know-how with a view to generally making that expertise available to groups proposing or actually operating a school on property leased from the corporation ix making gifts of cash and real and personal_property to any school which may come into the possession of the corporation through gifts and grants x providing consulting services and or counseling services that may assist the school organizers in seeking funding from various public and private sources or complying with applicable laws rules and regulations xi either contracting out or operating its own facilities for the construction refurbishing and maintenance of its leased properties xii issuing bonds debentures notes and other forms of indebtedness under such terms and conditions as determined by the board_of directors and issuing such instruments with or without a_trust indenture and selling such instruments by such instruments by such means or intermediaries as shall be lawfully available and xiii engaging in such other lawful activities as shall advance the overall cause and objectives of the corporation item of the mission statement states that m will acquire improved and unimproved real_property which will be converted or developed into schools and other subsidiary structures these structures will then be leased to various charter and other schools at generally competitive rates but absent a significant or imposition of a reduced risk premium by and large the neighborhoods in which such schools will be located will be considered high risk because of crime urban blight and other negative factors m has three directors b president and ceo c vice president and d vice president page of the application stated that each of the directors will receive compensation of dollar_figure year p o employees of s or s b owns a company named which is a real_estate development_corporation located in it is not clear of the role that c d have with s the application states that c d are in one of their replies m stated that c d do not receive compensation from m per even though m is requesting exemption as a public charity described in sec_509 of the code it submitted schedule d which is to be completed by applicants that request to be supporting organizations described in sec_509 of the code the application stated that they were unable to identify the organizations that it will support it has three applications under consideration from organizations requesting assistance the primary activity of m is to purchase and refurbish facilities to lease to charter schools the first property to be rehabilitated by m has been purchased from the archdiocese of p this facility was renovated and is being leased to two charter schools the archdiocese has other properties in run-down and crime infested neighborhoods that it wishes to sell and m is letter cg interested in purchasing based on the success of the first property sold to m archdiocese of p may decide to sell other properties to m the property contains two buildings per the application one of the buildings will be used to house two charter schools the other building was to be converted into five or six apartments for use by the school as residences for some of its teachers the reason is because the rent in p is expensive and qualified teachers are under paid housing activity and they plan to convert the building into a gymnasium m has decided not to proceed with the the total square footage of the school building is approximately big_number sq ft one school is leasing big_number square feet and the other is leasing big_number square feet the remainder is common area used by both schools such as bathrooms gym cafeteria hallways and stairs and boiler maintenance both schools have entered into a lease agreement that commences on the later of a date or b substantial completion of landlord’s work and shall continue until july per the lease agreement the charter schools shall pay m a base rent in an amount equal to tenant's proportionate share of all property expenses property expenses shall include all of the landlord’s expenses relating to the ownership use and operation of the property including by way of example and not limitation all acquisition costs hard and soft construction and renovation cost a reasonable administrative fee and operating_expenses plus reasonable reserves for roof repairs and maintenance plus any amounts necessary to increase the total operating income for the property to an amount sufficient to meet any debt service requirements imposed by landlord’s lender the base rent is to be adjusted every five years in addition the charter schools shall pay to m their proportionate share of all real_estate_taxes assessments metropolitan charges and other government charges levied against the property the charter schools must also pay for providing snow removal landscape maintenance and trash removal for the property the total rent paid_by the two charter schools_for the first five years will be dollar_figure property expenses’ for the first five years is dollar_figure as general conditions therefore the total amount is dollar_figure mstates that the rents are below market rate and are only enough to cover operating costs plus a small contingency reserve using the figures provided by m dollar_figure m’s revenue will exceed its costs by dollar_figure the was added an additional dollar_figure dollar_figure m states that the fair market rental value of property in the surrounding areas is approximately dollar_figure sq ft no appraisal was submitted to substantiate this figure the rent charged to the charter schools is approximately dollar_figure sq ft the officers and directors of m will have only limited contact with the charter school group m will not engage in any facet of teaching m will not be involved in the operation or funding of the school m states its only relationship to the school will be that of a landlord m states it will provide some advice and consulting services in the area of developing budgets hiring a staff applying for grants and locating a facility m has a close relationship with n which is a private_foundation n contacted s when they letter cg became aware that charter schools were in need of suitable properties shortly after s formed m and started to do renovation on the school building the only agreements between m n are loans total of dollar_figure through october in november of n also guaranteed a commercial loan of dollar_figure n has made loans to m from december fora _ n was also involved in the negotiations with the archdiocese of p and with several banks regarding the commercial loan m purchased the facility from the archdiocese of p for dollar_figure completed the project will cost approximately dollar_figure owned by b both nonprofit_organizations and for-profit organizations s will sub-contract out most of the work needed neither s nor b a review of s's webpage shows they have developed a number of properties for is related to any of the sub-contractors the renovation was done by s sis once the renovation is the application contained a number of references regarding the relationship between m and s this includes s may obtain management fees in connection with the adaptive reuse of the properties that are acquired c d may receive compensation from s all three of the directors may also serve as project manager and construction manager and m will share the same office space as s the projected budgets for the first three years include dollar_figure in unrelated_business_income the expenses included dollar_figure of the first three years dollar_figure occupancy expense and dollar_figure in interest_expense in other salaries for the first three years dollar_figure in in contributions and dollar_figure in board compensation_for each the application stated that all three of the board members will receive a salary and possible bonuses when this issue was addressed they stated that none of the board members will receive a salary from m or s and no bonuses will be issued the only related-party fee that is paid to m by s was for actual hours billed for two employees at below market rates s will act as the property manager and receive an annual fee of dollar_figure the application stated that m will be funded by grants contributions and rental income it will also acquire funds through the sale of interest bearing debentures notes and other forms of indebtedness when asked for an explanation they stated that their only source of funding will be rental income from the school law sec_501 of the code provides in part for the exemption from federal_income_tax that organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_514 of the code defines the term debt-financed_property to mean any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sec_514 letter cg sec_514 of the code provides that the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property sec_514 of the code excludes from the definition of debt-financed_property substantially_all of the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of the purpose or function constituting the basis for exemption sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 even though it operates a trade_or_business as a substantial part of its activities unless its primary purpose is carrying on of a trade_or_business that does not further charitable purposes sec_1 b b ii of the regulations provides in part that if substantially_all of a property is devoted to the organization's exempt_purpose it shail not be considered debt- financed property and the extent to which the property is used for a particular purpose shall be determined on the basis of facts and circumstances in revrul_58_547 1958-2c b a lease the parties to which are both exempt from tax under sec_501 of the code and which constitutes a business_lease within the meaning of sec_514 of the code will not be considered as substantially related to the charitable educational etc purposes of the lessor solely because the lessee is likewise an exempt_organization in revrul_69_572 1969_2_cb_119 a nonprofit organization created to construct and maintain a building for the exclusive purpose of housing and serving exempt member agencies of a community chest at a rate substantially below their fair market rental may qualify for exemption under sec_501 of the code revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's letter cg family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of common_stock that paid no dividends of a corporation controlled by the foundation's creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code revrul_71_529 1971_2_cb_234 holds that a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 of the code in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in the schoger foundation v commissioner of internal_revenue_service 76_tc_380 the court held that if one of the purposes of an organization's activities is substantial and non-exempt eg commercial the organization will be denied exempt status under sec_501 even if its activity also furthers an exempt_purpose 35_tc_490 provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization in salvation navy v commissioner t c m the court found that one of reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net_earnings would not inure to the benefit of a private individual its founder in 670_f2d_104 cir the court affirmed the tax court's decision that held that the organization supplied no evidence showing that the payments to its controlling members were reasonable and the court also found that the potential for abuse created by the family’s control of the organization required open candid disclosure of facts application of law sec_501 of the code and sec_1 c -1 a of the regulations sets forth two main tests for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code because m’s articles of incorporation states purposes described in sec_501 of the code and upon letter cg dissolution all assets will go to organizations that are exempt under sec_501 of the code m passes the organizational_test m must however satisfy the operational_test operated exclusively for one or more purposes described in sec_501 of the code facts submitted show that the primary activity conducted by m is that of being a landlord furthermore m's activities significantly benefit s and b therefore m is not operated exclusively for purposes described in sec_501 of the code the key requirement is that an organization be the m purchased a school_facility from the archdiocese renovated the facility and then leased the facility to two unrelated charter schools the property being leased is debt financed property as described in sec_514 and sec_514 of the code the property became available and n contacted s regarding the on november development of the property a month later m was formed and the first of ten loans were given tombyn at the time the building was purchased neither m or n had selected a charter school to occupy the facility selected and signed year leases activity conducted by m is simply to secure a project of s is substantial in nature see better business bureau v united_states supra three charter schools applied for the space in the facility and two were based on the timeline of the events it appears that the m has a non-charitable purpose that sec_1 c -1 e of the regulations clarifies that if the organization’s primary purpose is carrying_on_a_trade_or_business it will not qualify for exemption under sec_501 of the code school is that of a landlord school supra m is conducting a non-exempt activity substantial in nature and therefore does not qualify for exemption under sec_501 of the code they will not be involved in the day-to-day operations of a charter similar to the organization described in the schoger foundation v commissioner m stated that the only relationship that they will have with the charter m is not as described in revrul_69_572 because the rental of the organization’s facilities are not at rates substantially below their fair rental value the rent charged is substantially below the fair market rental value the rents market_value of the property in the surrounding areas is approximately dollar_figure sq ft to the charter school are about dollar_figure sq ft however no appraisal was submitted to substantiate these figures the service and the courts have declined to set a fixed percentage as the test of substantiality the requirement in that case additional_amounts for reserves however in revrul_71_529 we know that below cost satisfied further the facts show that m’s rates cover all costs plus m has not demonstrated that m states that the fair per the lease agreement the charter schools shall pay m a base rent in an amount equal to tenant’s proportionate share of all property expenses plus reserves for roof repairs and maintenance plus any amounts necessary to increase the total operating income for the property to an amount sufficient to meet any debt service requirements imposed by the landlord’s lender in addition the charter schools shall pay to m their proportionate shares of all real_estate_taxes assessments metropolitan charges and other government charges levied against the property the charter schools must also pay for providing snow removal landscape maintenance and trash removal for the property letter cg engaging in an ordinary commercial activity does not entitle an organization to tax exemption even when the goods and services are provided exclusively to exempt_organizations m is _ similar to the organization describe in revrul_58_547 in that they are leasing a facility to an unrelated 501_c_3_organization m has not demonstrated that their activities do not benefit b s s is areal estate development to do the renovation of the school_facility so company that is owned by b the first board meeting was held on november the school could open in august s was contacted by n and the only item discussed was the financing of the property on the same day that m was formed m held their second board meeting and selected s to be the general contractor b was not present when this issue was decided s was not selected through a bidding process there is no indication that any board meeting was held in as the general contractor s will be providing construction and project management of the renovation there are no written agreements or leases between m s and none are contemplated within any specific time frame the purchase_price of the facility was dollar_figure th total cost of the project will be about dollar_figure used to renovate the facility similar to the organizations described in salvation navy v commissioner supra_and bubbling well church of universal love inc v commissioner supra m has not supplied enough evidence to show that the net_earnings would not inure to the benefit of b c d s this leaves a difference of dollar_figure the that was the initial application stated that all three of the board members were to receive an annual plus bonuses they might receive for larger projects the application also salary of dollar_figure indicated that b or his firm s may receive management fees in connection with the adaptive reuse of the properties they acquire c d may receive compensation from s in connection with their work for the firm and all three of the board members may serve as property and project managers on some of the projects that they put in motion in the event that they do so they propose to draw reimbursements and fees consistent with the market for their efforts m has been using the offices telephones and other resources of b without charge at some future date b's company s may charge m a modest rent and will allocate portions of the salaries of some of his employees who work on the project this may include leasing a portion of the s business_premises when these issues were questioned m stated that none of the directors have ever received any compensation nor will they ever receive any compensation from m and no bonuses will be paid m has never leased any space from s and it is anticipated that they never will b explained that the previous attorney who put the application together had submitted inaccurate information however the application was signed by b under penalties of perjury that he examined the application including the accompanying schedules and attachments control is an important factor in determining whether an organization operates for the benefit of private interests similar to the organizations in leon a beeghly v commissioner supra and revrul_67_5 m is controlled by b c d b is the owner and founder of s a real_estate letter cg development organization s is the general contractor for the school project selected through a bidding process and allows m to use their office space shares employees and other resources of s there are no signed agreements or contracts between m and s outlining the work that needs to be done and the fees that are to be assessed based on the information that was submitted it appears that m was created by s and s will benefit through its contractual arrangements as a service provider s was not applicant’s position m states that it is more than a landiord but is an unpaid nonprofit consultant to p charter schools m_ has been instrumental in developing the strategic plan for two charter schools as well as finding programmatic solutions for that plan this includes being directly responsible for developing the facilities plan for the schools identifying potential properties negotiating and structuring the acquisition and developing and financing packaging for the property that was selected m has begun to assist another charter school in southwest p m asserts that it happens to be the landlord as a matter of circumstance because it made the most sense in that particular situation in all likelihood m will not be the landlord or owner of another building m's position is that they are excluded from the definition of unrelated business or trade and should not be treated as debt-financed_property pursuant to sec_1_514_b_-1 of the regulations m agrees that the property is debt financed however they claim the property is used to further their exempt_purpose which is to further education through the advancement of charter schools m also cited revrul_81_138 that ruled a chamber of commerce that borrowed money to construct a building on a site it developed to attract new industry to the community was not debt-financed_property because the organization was furthering its purpose of promoting the development of the community service response to applicant’s position the purpose of m is to further education through the advancement of charter schools however they are not conducting any educational activities m mentioned many times during the development of this case that they will not be involved in any facet of teaching the only relationship to the school is that of a landlord therefore they are not excluded from the definition of unrelated business or trade as described in sec_1_514_b_-1 m only indirectly furthers education in the provision of the facility leased to the charter school as such m later stated that this was incorrect and that this was the fault of the first in the initial application m stated that their only relationship with the charter school will be that of a landlord attorney however m's letter dated august acquire and renovate property in order to create a facility for two charter schools m did not make any reference to consulting activities the letter was signed by b states that m was created specifically to letter cg m is not conducting any educational or charitable activities the consulting activities that m performs include identifying suitable properties structuring financing and managing the development process these activities are primarily related to real_estate references to the consulting activities until we noted that the only activity that they are conducting is that of a landiord there is no agreement or contract that describes the consulting m is to perform the only connection between m and the charter schools is the lease agreement if m is conducting consulting services it is very minimal and is not the primary activity m did not make any in m’s letter dated january owner of any other_property the phrase not likely leaves open the possibility that they might consider being a landlord for other charter schools in other circumstances they state that it is not likely that they will be the landlord or the only activity that m describes in detail is renting a facility to two unrelated charter schools m may or may not become the landlord of other facilities for charter schools should they obtain another facility they would continue to operate in a nonexempt manner because they would be similar to the organization described in revrul_58_547 m is not similar to the organization described in revrul_81_138 in this ruling the exempt_organization created by the chamber of commerce has an exempt_purpose - to attract new industry in order to develop the community the leasing of the property is substantially related to the organization's exempt_purpose and the property is not debt-financed_property by contrast m has not demonstrated that it is conducting any activities other than leasing to exempt_organizations since this is not sufficient as an exempt_purpose m’s rental income cannot be excluded from the definition of unrelated business or trade therefore the bulk of m's projected revenues will constitute unrelated_business_income this is itself a bar to exemption under sec_501 conclusion based on the information provided in your form_1023 and supporting documentation we concluded that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your activities are exclusively for purposes described in sec_501 of the code two unrelated charter schools in addition you have not demonstrated that your activities do not benefit b s based on the above facts m is operating in a commercial manner and is primary for the benefit of b s the only activity that you are conducting is that of a landlord to you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg
